DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 3 recites both an apparatus and the method steps of using the apparatus. 
Claim 3 recites “A control method ……. according to claim 1, comprising:
A1: detecting …..;
A2: detecting ……;
A3: obtaining: …..”
claim 3 depends on claim 1. 
Claim 1 preamble recites “A mouse …..”.
Claim 1 is an apparatus claim.
Claim 3 is direct to neither a ‘process’ nor a ‘machine’, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See MPEP 2173.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a single claim which claims “both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
	
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites  “a microprocessor, a pressure detection unit, a movement detection unit and a button detection unit; wherein the pressure detection unit, the movement detection unit and the button detection unit are signal-connected to the microprocessor, respectively; when the movement detection unit detects a movement signal of the mouse, data sent by the mouse is adjusted based on the pressure detected by the pressure detection unit to change the cursor movement speed.”  
Claim limitation is long.
Examiner suggests applicant break limitation into different limitations to improve claim clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (U.S. Patent 6243078 B1) in view of Braun et al. (U.S. Patent Publication 20100271295 A1).
Regarding claim 1, Rosenberg discloses “A mouse (Fig. 4, mouse 12) for controlling a cursor movement speed based on a pressure, comprising a microprocessor (Fig. 4, microprocessor 110), a pressure detection unit (Fig. 4, actuator 18, c4:4-30 “Mouse 12 preferably includes an actuator 18 which is operative to produce forces on one or more buttons of the mouse 12”), a movement detection unit (Fig. 4, actuator 18, c6:17-49 The actuator 18 can output a linear force that moves the button 16a up or down on the z-axis as shown by arrow 50.); wherein the pressure detection unit, the movement detection unit and the button detection unit are signal-connected to the microprocessor, respectively; (Fig. 4 shows actuator 18, button 16 electrically connected to microprocessor 110 ) when the movement detection unit detects a movement signal of the mouse, (Fig. 4, actuator 18, c6:17-49 The actuator 18 can output a linear force that moves the button 16a up or down on the z-axis as shown by arrow 50. c2:24-64 “The mouse includes a sensor device able to detect the movement of said mouse in the planar workspace and to output sensor signals representative of that movement.”) 
Rosenberg does not disclose “data sent by the mouse is adjusted based on the pressure detected by the pressure detection unit to change the cursor movement speed”.  
Braun discloses “data sent by the mouse is adjusted based on the pressure detected by the pressure detection unit to change the cursor movement speed”.  ([0175] “user pushes against this force the cursor is moved in a speed proportional to the distance the device is displaced into the rate control region “ [0201] [0057])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cursor movement speed by Braun into device of Rosenberg.  The suggestion/motivation would have been to improve efficiency. (Braun: [0175])
Regarding claim 2, Rosenberg and Braun disclose “further comprising a bottom plat and the pressure sensor is provided on the bottom plat is provided between the upper cover and the pressure sensor”.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (U.S. Patent 6243078 B1) in view of Braun et al. (U.S. Patent Publication 20100271295 A1) in view of Pepe et al. (U.S. Patent Publication 20150286295 A1).
Regarding claim 3, In view of 35 USC 101 and 35 USC 112 rejection above, as best understood by the Examiner, Rosenberg and Braun disclose “A control method applied to the mous
A1: detecting, by the movement detection unit, whether the mouse is moved; proceeding to step A2 when the movement detection unit detects that the mouse is moved by a distance L; (Rosenberg c6:17-49 “The actuator 18 can output a linear force that moves the button 16a up or down on the z-axis as shown by arrow 50. The button 16a can be pivotable at a hinge 62 which can be implemented in a variety of ways. For example, a flexible plastic between button 16a and housing 52 can act as a hinge, or a mechanical rotatable hinge can be used. The button 16a preferably has a limit to motion down provided by a stop 60, which can be part of or coupled to the housing 52. The button 16a can thus move a distance d from a rest position to the lowest position before the stop prevents further movement. In some embodiments, the button 16a can also have a stop limiting upward travel away from the housing 52 to a desired distance. A mechanical spring can also be included for button 16a, for example, to bias the button toward its rest position (if the hinge 62 does not perform that function). Alternatively, a repulsive magnet pair can be used to perform the same function as the mechanical spring.) 
A2: detecting, by the pressure detection unit, whether the pressure applied to the mouse is changed; proceeding to step A3 when the pressure detection unit detects that the pressure is changed; (Rosenberg c4:4-30; c2:24 - 64) and 
A3: obtaining, by the microprocessor, a movement factor P corresponding to the pressure detected by the pressure detection unit, (Rosenberg c4:4-30; c2:24 - 64) and; then transmitting, by the microprocessor, a movement signal to a host. (Braun [0065] [0072] [0104])
Rosenberg and Braun disclose do not disclose “multiplying P and L to obtain a result P*L”
Pepe discloses “multiplying P and L to obtain a result P*L” ([0201] – [0204]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculation by Pepe into device of Rosenberg and Braun.  The suggestion/motivation would have been to improve efficiency. (Pepe: [0203])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090225030 A1 discloses a mouse structure in [0029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/           Primary Examiner, Art Unit 2693